Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 4, line 23 through page 8, line 9, filed 16 February 2021, with respect to claims 1-6 have been fully considered and are persuasive.  The rejection of claim 1-6 under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20120141877) in view of JP6354420 (hereafter JP ‘420) has been withdrawn.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US 6,287,720) in view of JP6354420 (hereafter JP ‘420). 
Claim 1:	Yamashita et al. in Figure 5 disclose an electrochemical cell (1) comprising: 
a first electrode (12) including: 
a first current collector substrate (12a), 
a first active material layer (12b) disposed on the first current collector substrate (12a), the first active material layer comprising a plurality of first active material particles (col. 11: 28-46), 
a first integrated separator layer (13B) disposed on the first active material layer (12b), the first integrated separator layer comprising a plurality of first ceramic separator particles (col. 6: 40-col. 7: 17), and
a second electrode (11) including: 
a second current collector substrate (11a), 
a  second active material layer (11b) disposed on the second current collector substrate (11a) , the second active material layer comprising a plurality of second active material particles (col. 11: 7-21), 
a second integrated separator layer (13a) disposed on the second active material layer, the second integrated separator layer comprising a plurality of second ceramic separator particles(col. 6: 40-col. 7: 17), and 
wherein the first integrated separator layer (13B) is adjacent to and in direct contact with the second integrated separator layer (13A) (col. 15: 1-37). See also entire document.
Choi et al. do not disclose a first interlocking region disposed between and coupling the first active material layer to the first separator layer, wherein the first interlocking region comprises a non-planar interpenetration of first fingers of the first active material layer and second fingers of the first integrated separator layer; and 
a second interlocking region disposed between and coupling the second active material layer to the second separator layer, wherein the second interlocking region comprises a non-planar interpenetration of third fingers of the second active material layer and fourth fingers of the second integrated separator layer.
JP ‘420 in Figures 3(a) and 3(b) an electrode comprising a current collector (metal foil 31), active material layer (32) disposed on the current collector, a first integrated separator layer (ceramic overcoat layer 33) and an interlocking region disposed between and coupling the first active material layer (32)  to the first separator layer (33), wherein the first interlocking region comprises a non-planar interpenetration of first fingers of the first active material layer and second fingers of the first integrated separator layer (paragraphs [0026]-[0027]). See also entire document.
As understood by Figures 3(a), 3(b) and paragraphs [0026]-[0027], the effects of the invention of JP ‘420 is to 1) provide a flat overcoat layer on the surface of the active material layer such that recess are not formed on the surface of the overcoat, and 2) allow the overcoat to enter into gaps of the active material particles (see also paragraph [0008]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the electrodes of Choi et al. by incorporating the interlocking regions of JP ‘442.
One having ordinary skill in the art would have been motivated to make the modification to provide a uniformly and thinly coated overcoat layer wherein the electric  resistance becomes uniform and small, thus preventing deterioration of battery performance (e.g., decrease in output and decrease in life when form a battery)(paragraph [0038]). 
Claim 2:	The rejection of claim 2 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the first ceramic separator (13B) particles have an average diameter between 100 nm and 10 µm (col. 7: 47-51).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the second ceramic separator (13A) particles have an average diameter between 100 nm and 10 µm (col. 7: 47-51). 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the first ceramic separator (13B) particles comprise alumina (col. 6: 40-col. 7: 17). 
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Yamashita et al. further disclose that the second ceramic separator particles comprise alumina (col. 6: 40-col. 7: 17).
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein JP ‘420 in Figure 2 discloses that first integrated separator and the second integrated separator layer are configured to merge and become indistinguishable from each other as a result of calendering of the electrochemical cell (paragraphs [0021]-[0025]). 
Examiner Correspondence
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729